TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00313-CR



            Kirt Allen Esthay a/k/a Kirt Allen Estay a/k/a Kirt Estay, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
  NO. DAS-13-01849, THE HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant, Kirt Allen Esthay a/k/a Kirt Allen Estay a/k/a Kirt Estay, was convicted

by a jury of aggravated assault with a deadly weapon. See Tex. Penal Code § 22.02. Pursuant to the

habitual offender provision of the Penal Code, the trial court assessed appellant’s punishment at

confinement in the Texas Department of Criminal Justice for 25 years. See id. § 12.42(d).

                Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).
                Appellant’s counsel has certified to this Court that he sent copies of the motion and

brief to appellant, advised appellant of his right to examine the appellate record and file a pro se

response, and provided a motion to assist appellant in obtaining the record. See Kelly v. State,

436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744. Appellant

requested access to the appellate record, and pursuant to this Court’s order the clerk of the trial court

provided written verification to this Court that the record was provided to appellant. See Kelly,
436 S.W.3d at 321. Appellant requested two extensions of time to file a response, which this Court

granted. After the deadline for appellant’s response had passed, appellant filed a pro se brief, a

supplemental pro se brief, and a pro se motion to supplement the brief containing additional

arguments. In these briefs, appellant asserts that the evidence is insufficient to support his

conviction, complains about prosecutorial misconduct, and argues that he received ineffective

assistance of counsel at trial.

                We have conducted an independent review of the record—including appellant’s

untimely pro se brief, supplemental brief, and motion to supplement—and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious

grounds for review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The trial

court’s judgment of conviction is affirmed.




                                                   2
                                          __________________________________________
                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Affirmed

Filed: March 31, 2015

Do Not Publish




                                             3